Filed 5/10/21 In re N.T. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 In re N.T., a Person Coming                                    B308062
 Under the Juvenile Court Law.
 ______________________________                                 (Los Angeles County
 LOS ANGELES COUNTY                                             Super. Ct. No. 20CCJP01833A)
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 S.G.,

           Defendant and Appellant.



      APPEAL from orders of the Superior Court of Los Angeles
County, Tamara E. Hall, Judge. Affirmed.
      Janette Freeman Cochran, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Navid Nakhjavani, Principal
Deputy County Counsel, for Plaintiff and Respondent.
                      _______________________
       The juvenile court found a mother was likely to return to
her violently abusive companion Alejandro. The mother’s minor
son watched Alejandro attack her. She told the Department of
Children and Family Services this time would be different: she
left Alejandro seven months ago and now it was final. The
Department, the child’s counsel, and the juvenile court did not
believe her. Substantial evidence supports their skepticism. We
affirm. Citations are to the Welfare and Institutions Code.
                                   I
       The mother’s son was born in early 2013 and was age seven
at the dependency hearing. The juvenile court found jurisdiction
over this boy and ordered physical custody for the boy’s biological
father, who is not involved in this appeal. The order granted the
mother joint legal custody and supervised visitation. The court
then terminated its jurisdiction.
       The violence of Alejandro was the problem in this case.
Alejandro is not the boy’s father. The mother was in an intimate
but off-and-on relationship with Alejandro for three and a half
years. He abused the mother while her son was present. The
mother was not violent.
       Alejandro’s violence affected the boy. The child tried to
defend his mother against Alejandro. During one attack,
Alejandro hurt the boy’s finger in a door frame. The boy’s
behavior became explosive, leading to school concern about his
temperament. The boy consequently was in counseling. Since
being away from the mother and Alejandro, the boy calmed down.
His conduct improved.
       At an April 3, 2020 detention hearing, the mother’s
attorney admitted “there’s a prima facie basis to detain at this




                                 2
point. [The mother has] been very open and honest about the
mistakes that she’s made.” The attorney argued, however, that
the mother now had left Alejandro for good.
       The court found the Department had met its burden of
proof concerning detention from the mother, noting “this
situation has been going on for quite some time. It was a
criminal protective order in place due to an incident in 2018. The
boyfriend is acknowledged to have a pretty serious drinking
problem, which does not cause domestic violence but it does
increase its level of danger. And mother was found to be residing
with the boyfriend [Alejandro]. In fact, she didn’t have housing of
her own. She was residing—she was relying on him for housing
despite the fact that this criminal protective order was still in
place.”
       The court found the Department had shown there was no
point in putting a safety plan in place. “That was basically what
was already in place that mother chose not to follow . . . she had
an order protecting her from contact with this person [Alejandro],
and [instead] she chose to reside with him.” The court ordered
monitored visitation for the mother and released the boy to his
father pending trial.
       On September 24, 2020, the juvenile court adjudicated the
case. The Department acknowledged the mother claimed she had
ended her relationship with Alejandro, but it said “her words
cannot fully be trusted given her history over the last two years
of getting back together with Alejandro.” The Department saw
progress but argued it was recent, “especially in light of mother’s
long and noted history of going through the motions and then
getting back together with her male companion, [Alejandro].”
       The minor’s counsel joined with the Department’s position.




                                3
       The mother’s attorney argued seven months had passed
since the last contact with Alejandro, the mother was no longer in
a relationship with him, and she had no intention of reuniting.
This attorney said the mother was doing well in her domestic
violence program and parenting classes and had been
participating in individual counseling.
       The court rejected the mother’s position and found the
allegations against her were true. It ruled the son was a person
described by section 300. The court based its findings on the fact
that the son for two years had been enduring “a very troubling
relationship” between his mother and Alejandro. The court found
it very likely that, if the child were to remain in his mother’s
care, “he would be subjected to continuous harm.” The court
spoke of the mother’s “on-and-off relationship” with Alejandro.
       The court likewise found clear and convincing evidence the
boy faced a substantial danger if he returned to his mother’s
home; thus the court granted father sole physical custody. The
parents were to share joint legal custody, with monitored
visitation for the mother. The court terminated its jurisdiction.
                                   II
       We affirm.
                                   A
       The parties agree we review the trial court’s factfinding for
substantial evidence. We accept all evidence supporting the trial
court’s order and disregard contrary evidence. We draw
reasonable inferences in favor of the judgment. We do not
reweigh evidence. (Schmidt v. Superior Court (2020) 44
Cal.App.5th 570, 581.)
       A higher standard governs review for dispositional orders
removing a child, which is whether the record contains




                                 4
substantial evidence from which a reasonable fact finder could
have found it highly probable that the fact was true. (See In re
V.L. (2020) 54 Cal.App.5th 147, 149, 155.)
                                   B
        The mother challenges the juvenile court’s rulings by
claiming Alejandro is the only source of violence and he now is
permanently out of the picture. The court rejected the mother’s
hopeful promise. Five facts support this credibility
determination.
                                   1
        The mother previously reversed her decision to be done
with Alejandro, who abused her in March 2018. Alejandro was
drunk, he suspected infidelity, and he got angry. The mother’s
son tried to intervene twice to protect his mother, but Alejandro
twice pushed him away. The boy fell to the floor. Mother
verbally reacted; then Alejandro put his hand over her mouth and
braces, making her mouth bleed. She tried to grab her cellphone,
but Alejandro got on top of her. She told her son to get help. To
stop the boy from going for help, Alejandro tried to close a door
and ended up smashing the boy’s finger in it.
        As a result, Alejandro suffered convictions for domestic
violence and for willful cruelty to a child. The court also entered
a three-year restraining order prohibiting Alejandro from being
near the mother or son.
        The mother had no contact with Alejandro for several
months. Then she called him. At first, she saw him when her
son was not present. As time passed with no new incidents, she
felt it was okay for her son to be present. The mother and son
eventually moved in with Alejandro. These actions violated the
restraining order.




                                5
                                  2
      The mother concealed her relationship with Alejandro.
      In January 2020, police arrested Alejandro for violating
Penal Code section 422 (intent to terrorize) and for violation of a
restraining order. The mother claimed she had ended things
with Alejandro. Mother tried church counseling with him; the
counselor recommended they separate, but she wanted to save
her relationship with Alejandro.
      The mother kept Alejandro’s things hidden outside her
residence, on the fire escape or in the alley. The mother falsely
denied Alejandro owned these things.
                                  3
      The mother minimized Alejandro’s continuing violence
against her.
      On February 16, 2020, the mother and Alejandro drank
and argued. Alejandro punched the mother’s face and stomach.
The boy ran out of the apartment for help. Alejandro ran to the
roof. Police arrived with a helicopter. Alejandro resisted. Police
tased him, hit him with batons, and arrested him.
      The mother denied Alejandro was physically violent on this
day. She said Alejandro was drunk. According to the mother,
Alejandro suddenly grew angry. She was terrified and asked her
son to get help while she called 911. The mother claimed
Alejandro ran to the roof of the building only because he was
scared.
      The Department investigated police logs and concluded
Alejandro’s violence was not limited to two events we have just
described—one in March 2018 and the other in February 2020—
but rather were “consistently ongoing.” The mother and
Alejandro appeared “to have a dynamic that involved a cycle of




                                 6
domestic violence that involved an altercation, reconciliation, a
call to the police by [the mother] reporting violation of a
restraining order by [Alejandro], [the mother] bailing [Alejandro]
out from jail only, reconciliation followed by another altercation.”
                                   4
       The mother spoke inconsistently about whether Alejandro
had contacted her after he beat her on February 16, 2020. First
she said police arrested Alejandro but that he posted bail and
was released after three days. When asked how she knew that,
the mother “changed her statement” and said Alejandro called
her after the 2018 episode.
                                   5
       The mother claimed her son “loves” Alejandro. The son,
however, said “he does not like anything about Alejandro,” who
“is mean to mom, he hit mom, and he smashed my finger.”
                                  C
       The record contains substantial evidence from which a
reasonable fact finder could have found it highly probable that
the mother would return to Alejandro and to the risk of violence
this man posed to her and to her son.




                                 7
                          DISPOSITION
     We affirm.



                                        WILEY, J.

We concur:



             BIGELOW, P. J.




             GRIMES, J.




                               8